     Case 3:07-cr-00178-B Document 797 Filed 09/09/21             Page 1 of 1 PageID 3683



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §
                                                §           CASE NO. 3:07-CR-178-B
                                                §
GABRIEL BURIMAN (3)                             §


                                             ORDER

         The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

         Accordingly, the Court DENIES Defendant’s “Motion to Reconsider Restitution” (ECF No.

787).


Signed this 9th day of September, 2021.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
